Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to because: Fig. 1 had text that is no sufficiently reproducible or readable, and Fig 4 includes text in German.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “the position localization” should be - a position localization-; “while using a recursive filter/estimator” should be - while using a recursive filter or recursive estimator-. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “and introduce them into the linear combination” should be - and introduce the phase values for different frequencies into the linear combination - .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the unknown transmission phase” should be -an unknown transmission phase- .  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “and introduce the phase values at different times into the linear combination” should be - and introduce the phase values for different frequencies into the linear combination - .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “with their associated signal time of flight differences” should be - with the measured phase values’ associated signal time of flight differences- .  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “minimize the sum of the error functions of the comparison differences for all the selected linear combination” should be - minimize a sum of error functions of comparison differences for all the selected linear combination - .  Appropriate correction is required. 
Claim 16 is objected to because of the following informalities: “the errors of the linear combinations” should be - errors of the linear combinations-. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “wherien the localization takes place in the near field of the antenna arrangement(s) used for the localization” should be – [[wherein]] wherein the position localization takes place in [[the]] a near field of [[the]] an antenna arrangement(s) used for the position localization. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “wherien” should be -wherein-. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “the unknown phase differences Φs,np(k) between the emitting object and the at least one receiver are also recursively estimated” should be “[[the]]an unknown phase [[differences]] difference Φs,np(k) between the emitting object and the at least one receiver are also recursively estimated”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “wherein the wavelength is smaller than the maximum distance of two points within the space in which the object to be localized is to be localized” should be “wherein [[the]] a wavelength is smaller than [[the]] a maximum distance of two points within [[the]] a space in which the object to be localized is to be localized-. Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “wherein the maximum distance of two points within the space in which the object to be localized is to be localized is larger than the largest uniqueness region that results from the linear combinations that are evaluated by the recursive filter/estimator” should be -wherein [[the]] a maximum distance of two points within [[the]] a space in which the object to be localized is to be localized is larger than [[the]] a largest uniqueness region that results from the linear combinations that are evaluated by the recursive filter and/or recursive estimator-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 21 recites “transmitter/receiver” and “filter/estimator”. It is unclear if this is meant to read as “transmitter and receiver” and “filter and estimator”, “transmitter or receiver” and “filter or estimator”, or “transmitter and/or receiver” and “filter and/or estimator”. For purposes of examination the slash will be interpreted as “or”.
Claim 1 does not include a transitional phrase.  The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  See MPEP 2111.03.  For purposes of examination, the phrase “ in which” will be interpreted as the transitional phrase “comprising:”.  
Claim 7 recites “wherein at least one transmitter generates an emanating wave field”. It is unclear if the transmitter is the same or different from the transponder of claim 6. Therefore claim 7 and further dependent claims 8-9 are indefinite. For purposes of examination, the transmitter will be considered the same as the transponder.
Claims 8 and 9 recites wherein the wave field…has at least two frequencies (f1; f2; … fn). It is unclear if claims 8 and 9 means that the transmitter has two additional frequencies, in addition to the frequency f0 of claim 7, or that the transmitter has at least two frequencies instead of the frequency f0. Therefore claims 8 and 9 are indefinite. For purposes of examination, the claims will be interpreted to mean that the transmitter has at least two frequencies instead of the frequency f0.
 	Claim 11 recites “wherein the sums and/or differences of the measured phase values are evaluated by at least one antenna pair in comparison with their associated signal time of flight differences for the recursive position estimate of an object.” It is unclear what it means to be ‘evaluated in comparison with’. Do the sum or difference of the measured phase values somehow depend on the comparison of the time of flight difference? Is the difference in phase (i.e. an angle) some how compared to a time difference, and if so how is that accomplished? For at least these reasons, claim 11 is indefinite.
Claim 12 recites “wherein the phase values of at least one antenna”. It is unclear if the phase values the same or difference from the measured phase values recited in claim 1. Therefore claim 12 is indefinite. 
	Claim 12 recites “wherein the phase values of at least one antenna are evaluated in comparison with their associated signal time of flight differences” It is unclear what it means to be ‘evaluated in comparison with’. Therefore claim 12 is indefinite.
	Claim 13 recites “the comparison differences”. There is no antecedent basis for this limitation. Claim 1 recites comparison of linear combination of the measured phase and a linear combination of associated hypothetical phase values. It the comparison differences somehow related to this comparison? Where are the differences? Therefore claim 13 is indefinite.
Claim 14 recites “in particular in particular an inertial sensor system, and/or a double evaluation and/or magnetic field based position determination and/or optical systems and/or ultrasound for the position determination”. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner suggests replacing “in particular” with “comprise”. For purposes of examination, in particular will be given no patentable weight.
Claim 18 recites “wherien the method is performed iteratively for a position to be estimated”. It is unclear what method steps of claim 1 specifically are performed iteratively. Is the receiving of a wave field from the object somehow iterative? What specifically is the iteration? Therefore claim 18 is indefinite. For purposes of examination, any method that includes any iterative step will be considered to read on the claim.
	Claims 4 and 19 recite that a value is “recursively estimated.” There is insufficient antecedent basis for this limitation in the claim.  Although examiner recognizes the recursive estimation, there is no statement indicating the initial values of the functions which are required for recursive equations.  Therefore, the initial values are undefined and there is insufficient antecedent basis for this limitation in the claim.  
	Claim 20 recites “wherein the wavelength”. There is no antecedent basis for this limitation. It is not clear what element the wavelength is describing. For purposes of examination, the wavelength will be considered to be of the wave field.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5,10, and 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as best understood as being anticipated by Särkkä et al., “Phase-Based UHF RFID Tracking With Nonlinear Kalman Filtering and Smoothing,” IEEE Sensor J., Vol 12, No. 5, 2012 (hereinafter Särkkä).
Regarding claim 1, Särkkä teaches A locating method for localizing at least one object using wave-based signals(e.g. “an UHF RFID location tracking system, which is based on measuring the phases of backscattered signals from RFID tag”, see abstract) in which: 
a wave field emanates from the object to be localized and the wave field emanating from the object is received by a plurality N receivers (e.g. “The location sensing system consists of spatially distributed RFID reader antennas (i.e. a plurality N receivers) in known locations. Each antenna measures the complex response of the tag (phase and amplitude of the modulated backscatter (i.e. a wave field emanates from the object to be localized)). When the tag moves relative to the antennas, its position is solved using a state space model for the target “, see page 905, left column section II. Location Sensing System, see also Fig. 2); 
at least one measurement signal is formed in each receiver that depends on the spatial and temporal distribution of the wave field and whose phase progression is characteristically influenced by the signal time of flight from the object to the respective receiver (e.g. page 905, paragraph II.A; the instantaneous phase of the modulated radio tag response is dependent on the signal propagation time (distance) between the radio tag and the antenna, see equation (1)),
 wherein phase values for each of the at least two measurement signals are taken as measured phase values for the position localization  (e.g. page 905, paragraph II.A; the instantaneous phase of the modulated radio tag response is dependent on the signal propagation time (distance) between the radio tag and the antenna, see equation (1) where an RFID tag, whose position at a time t is p an RFID tag, whose position at a time is p(t)), and 
wherein the current position of the object to be localized is determined at the time k by a comparison of at least one linear combination of the measured phase values with at least one linear combination of the associated hypothetical phase values that result from the transmitter/receiver distance or distances and while using a recursive filter/estimator (e.g. page 905, paragraph II.B; an assumed start position based on the calculated distance between the radio label and the antenna is used, which corresponds to a hypothetical instantaneous phase; see equations (5) and (6), and using a recursive filter/estimator, the position at time k of the object that is to be located is determined on page 906, section II. D and E,  the current position is determined from all of the instantaneous phases using an extended Kalman filter (which is by definition recursive), equations (16) and (17)).  
Regarding claim 2, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein a wave field emanating from the object is received from one or more receivers and results in coherent measurement signals, with the receiver or receivers receiving the measurement signals at different receiver positions (e.g. See fig. 2 which shows multiple receivers, i.e. reader antennas, at different positions that receive from a same source, i.e. RFID tag, which results in coherent measurement signals).  
Regarding claim 4, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the unknown transmission phase of the emitting object is also recursively estimated (e.g. page 906, paragraph ILE; the unknown starting position is recursively estimated in the extended Kalman filter).  
Regarding claim 5, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the wave field emanating from the object is received by one or more receivers at different times, with at least one receiver determining phase values at different times and introducing them into the linear combination of the measured phase values for the position localization (e.g.  figure 2, the omnidirectional radio tag signal results in coherent antenna signals that are evaluated by unsynchronized receivers what receive signals based on a time that is determined by the distance from the RFID tag to the receiver; see also abstract “an UHF RFID location tracking system, which is based on measuring the phases of backscattered signals from RFID tag using multiple spatially distributed antennas“).
Regarding claim 10, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the wave field emanating from the object is produced by reflection of a transmission signal at the object or the object produces the wave field by independent emission of a wave or is produced by an internal signal source of the object (e.g. see abstract, backscattered, i.e. reflected wave field, radio tag signal).  
Regarding claim 12, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the phase values of at least one antenna are evaluated in comparison with their associated signal time of flight differences for the recursive position estimate of an object (e.g. page 906 section II.E teaches the recusive position estimate evaluate with phase and equation 1 teaches the instantaneous phase of the modulated radio tag response is dependent on the signal propagation time (i.e. time or flight) (distance) between the radio tag and the antenna).
Regarding claim 13, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the comparison of the formed linear combinations is evaluated with the aid of the recursive estimator/filter to minimize the sum of the error functions of the comparison differences for all the selected linear combinations (e.g. page 906, paragraph II.E; the extended Kalman filter minimizes the errors in the position calculation, which is based on the instantaneous phases).
Regarding claim 14, Särkkä teaches the limitations of claim 1. Särkkä further teaches  wherein the linear combinations or the recursive estimator/filter takes account of movement models and/or additional sensor values, in particular an inertial sensor system, and/or a double evaluation and/or magnetic field based position determination and/or optical systems and/or ultrasound for the position determination (e.g. pages 905/906, paragraph II.C and D, the equations model for dynamic tracking of motion, movement models).
Regarding claim 15, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein an extended Kalman filter, a pseudo linear filter, or a gradient based search, or a brute force search is used as the recursive estimator/filter (e.g. page 906, paragraph II.E, and abstract “y. The wavelength ambiguity of the phase measurements is resolved by using the extended Kalman filter (EKF) and the Rauch-Tung-Striebel (RTS) smoother”, extended Kalman filter).
Regarding claim 16, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the errors of the linear combinations of the measured and hypothetical phase values are mapped to a defined value space by a suitable mathematical operation (e.g. page 905, paragraph II.B; it is assumed that the radio tag makes no movement that results in sudden phase changes greater than π between two measurements, also page 907 left column lines 1-2, “the change in the bias (i.e. the unknown number of full wavelengths between the object and the reader modeled as variables with a random walk, the errors of the linear combinations) between adjacent iterations, a suitable mathematical operation, is below a predetermined threshold value, i.e. a defined value”)
 Regarding claim 17, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherien the localization takes place in the near field of the antenna arrangement(s) used for the localization (e.g. see Fig. 2 and section III.A).  
Regarding claim 18, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the method is performed iteratively for a position to be estimated (e.g. page 906, paragraph II.E shows the iterative steps n).
Regarding claim 19, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the unknown phase differences ΦS,np(k) between the emitting object and the at least one receiver are also recursively estimated also page 907 left column lines 1-2, “the change in the bias (i.e. the unknown number of full wavelengths between the object and the reader modeled as variables with a random walk, the errors of the linear combinations) between adjacent iterations, (i.e. of the recursive estimate), is below a predetermined threshold value”).  
Regarding claim 20, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the wavelength is smaller than the maximum distance of two points within the space in which the object to be localized is to be localized (e.g. page 907 III.A 890 MHz=.33 m wavelength which is smaller than the x, y distance of .5 m between two points in the space shown in Fig. 5).
Regarding claim 21, Särkkä teaches the limitations of claim 1. Särkkä further teaches wherein the maximum distance of two points within the space in which the object to be localized is to be localized is larger than the largest uniqueness region that results from the linear combinations that are evaluated by the recursive filter/estimator (e.g. the convergence of the iterations and solved trajectories in Figs. 6 and 7 necessarily imply that the the maximum distance of two points within the space in which the object to be localized is to be localized is larger than the largest uniqueness region, see page 908 section III.C).  
Regarding claim 22, Särkkä teaches the limitations of claim 1. Särkkä further teaches a localization system comprising at least one receiver for the position localization of at least one object having means for performing the method in accordance with claim 1 (e.g. see abstract and Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Särkkä in view of McCorkle, US 20140313071 (hereinafter McCorkle).
Regarding claim 3, Särkkä teaches the limitations of claim 1. Although Särkkä teaches the use of harmonic radar (e.g. page 905 left column first paragraph), Särkkä does not explicitly teach wherein a plurality of signals of different frequencies emanate from the object and one or more receivers are used that measure phase values for different frequencies and introduce them into the linear combination of the measured phase values for the position localization.  
McCorkle teaches wherein a plurality of signals of different frequencies emanate from the object and one or more receivers are used that measure phase values for different frequencies and introduce them into the linear combination of the measured phase values for the position localization. (e.g. see paragraph [0035]-[0036] where the table shows the plurality of frequencies f1, f2,  in the linear combinations shown in the table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in McCorkle into Särkkä for the purpose of locating objects accurately using harmonic radar.
Regarding claim 6, Särkkä and McCorkle teaches the limitations of claim 3. Although Särkkä teaches signal emanating from the object are generated by an object or transponder having a non-linear behavior (e.g. section II.E page 907), Särkkä does not explicitly teach wherein the signals of different frequencies emanating from the object are generated by an object or transponder having a non-linear behavior.
McCorkle teaches wherein the signals of different frequencies emanating from the object are generated by an object or transponder having a non-linear behavior (e.g. “nonlinear responses from objects illuminated by a transmitted signal “, see paragraph [0034], the multiple frequencies are f1, f2, shown in the table in paragraph [0036]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in McCorkle into Särkkä for the purpose of locating objects accurately using harmonic radar.
Regarding claim 7, Särkkä and McCorkle teaches the limitations of claim 6. Särkkä does not explicitly teach wherein at least one transmitter generates an emanating wave field having a frequency f0, the object to be localized emits a wave field that, due to the non-linearity of the object, comprises multiples of the frequency f0 whose phase values are measured by the one or more receivers. 
 McCorkle teaches wherein at least one transmitter generates an emanating wave field having a frequency f0, the object to be localized emits a wave field that, due to the non-linearity of the object, comprises multiples of the frequency f0 whose phase values are measured by the one or more receivers (e.g. “the frequencies generate are 2f1, 2f1…5f1…(i.e. multiple of frequency f0 where f1=f0)” see paragraph [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in McCorkle into Särkkä for the purpose of locating objects accurately using harmonic radar.
Regarding claim 8, Särkkä and McCorkle teaches the limitations of claim 6. Särkkä does not explicitly teach wherein the wave field emanating from the transmitter has at least two frequencies (f1; f2; f3;....; fn) and multiples (n1*f1; n2*f2; n3*f3;....; nn*fn) and intermodulation products (n1 *f1+n2*f2+...+nn*fn;...) are produced by the nonlinearity of the object whose phase values are measured by the at least one receiver.  
 McCorkle teaches wherein the wave field emanating from the transmitter has at least two frequencies (f1; f2; f3;....; fn) and multiples (n1*f1; n2*f2; n3*f3;....; nn*fn) and intermodulation products (n1 *f1+n2*f2+...+nn*fn;...) are produced by the nonlinearity of the object whose phase values are measured by the at least one receiver (e.g. see paragraph [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in McCorkle into Särkkä for the purpose of locating objects accurately using harmonic radar.
Regarding claim 9, Särkkä and McCorkle teaches the limitations of claim 6. Särkkä does not explicitly teach wherein the wave field emanating from the transmitter has at least two frequencies (f1; f2; f3;....; fm), the object produces the frequencies (fm+1,...,fn) itself and multiples and intermodulation products whose phase values are measured are produced by the non-linearity.
 McCorkle teaches wherein the wave field emanating from the transmitter has at least two frequencies (f1; f2; f3;....; fm), the object produces the frequencies (fm+1,...,fn) itself and multiples and intermodulation products whose phase values are measured are produced by the non-linearity (e.g. see paragraph [0037] which teaches the different frequencies and paragraph [0050], “The orthogonal frequency division multiplexing (OFDM) waveform sent to the amplifier is a sum of over 100 equal amplitude tones with a phase of 0, 90, 180, or 270 degrees chosen randomly across all the tones on a periodic basis. The resulting waveform has a high peak-to-average ratio which exercises nonlinearity in the amplifier “i.e. phase values are measured are produced by the non-linearity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in McCorkle into Särkkä for the purpose of locating objects accurately using harmonic radar.
Regarding claim 11, Särkkä teaches the limitations of claim 1. Särkkä further teaches measured phase values are evaluated in comparison with their associated signal time of flight differences for the recursive position estimate of an object (e.g. page 906 section II.E teaches the recusive position estimate evaluate with phase and equation 1 teaches the instantaneous phase of the modulated radio tag response is dependent on the signal propagation time (i.e. time or flight) (distance) between the radio tag and the antenna).
 Särkkä does not explicitly teach at least one antenna pair.  
 McCorkle teaches at least one antenna pair (e.g. paragraph [0057], “a transmitter antenna configured to transmit the power-modified transmission pulses toward a reflective object; a receiver antenna configured to receive a plurality of base reflected pulses at differing base reflected powers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in McCorkle into Särkkä for the purpose of locating objects accurately using harmonic radar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862